*503
ORDER

PER CURIAM.
Defendant James L. Wilson (“Wilson”) appeals from the motion court’s judgment denying his motion to reopen Rule 29.15 proceedings due to abandonment and conflict of interest of appointed counsel. Wilson was convicted by a jury of three counts of first degree robbery, Section 569.020, RSMo 1986, three counts of kidnapping, Section 565.110, RSMo 1986, and six counts of armed criminal action, Section 571.015, RSMo 1986. Wilson was sentenced to a total of three consecutive life sentences plus one hundred fifty years.
On appeal, Wilson argues the motion court erred in not addressing the issues raised in his motion to reopen the case under Rule 29.15; and in denying his motion to reopen the case because the record reflects that counsel abandoned one of his claims in the amended motion, which was a violation of his due process rights.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).